BRICKELL, C. J.—
The bill is filed for the correction of errors committed by the Court of Probate, on the final settlement of a guardianship. It is not averred that by accident, mistake, surprise, or fraud, or by any act of the guardian, the ward, now complaining, could not have had in the Court •of Probate, the full benefit of every fact now relied on as a ground of equitable interference. On the contrary, it is averred these facts were introduced in evidence, and the *413court exercising its proper jurisdiction, adjudged they were insufficient to charge the guardian for moneys he had loaned, without taking security for their repayment, which were eventually lost. It is apparent the court erred, and it is to be regretted that any court should have fallen into such gross error, working such grievous injury. Irregularities injudicial proceedings, or the errors of courts of competent jurisdiction, can not create an equity, which will justify the interference of a court of equity.—High on Inj. § 130. Judgments at law, sentences of courts of exclusive jurisdiction, or decrees of courts of jurisdiction concurrent with that of a court of equity, are of the same finality and conclusiveness in equity, as at law. Injustice may have been done—the court may have misconceived or misapplied the law—the jury may have erred in judging, or disregarded the facts, a court of equity can not intervene merely to revise and correct the error. In Duckworth v. Duckworth, 35 Ala. 73, it was said, relief being sought in equity, against a decree of the Cohrt of Probate: “ No rule is better established, than that a court of chancery will not relieve in regard to a matter as to which the complainant could have had redress in a previous litigation, unless he was prevented from obtaining it, by accident, fraud, or the act of the opposite party, umnixed with fault or negligence on his part.” In Watts v. Gayle, 20 Ala. 825, it was said by Goldthwaite, J.: “ The rule allowing parties to appeal to chancery against-a judgment in another court is of great strictness and inflexibility, and it is necessary that it should be so, as otherwise the jurisdiction of that court would supplant that of the other tribunals.” There is no part of its acknowledged jurisdiction, a court of equity has so cautiously and sparingly exercised, as that of interference with judgments at law, or the sentences and decrees of other tribunals of competent jurisdiction, restraining their execution, or reopening the litigation they involved. The conscience of the court may be satisfied that injustice has been done—that the judgment or decree has not declared and enforced, but has defeated the right—the unvarying condition precedent to its interference, is, that it must clearly appear, the wrong occurred without faxdt or negligence on the part of the party complaining. Quieting litigation, silencing controversies, in the policy of that court is of more importance, than that justice maybe done in every case.—Bateman v. Willor, 1 Sch. & Lef. 204.
/^The argument of counsel seems to admit that the bill does not present a case within the original jurisdiction of a court *414of equity, but it is insisted that it may be supported as a bill for the correction of errors of law or fact occurring in a settlement in the court of probate under the statute.—(R. C. §§ 2274 and 2451.) These statutes do not authorize the interference of a court of equity, unless the party complaining, shows that the error, whether it be of law or of fact, of which he complains, occurred without fault or neglect on his part. The statute may enlarge the jurisdiction of a court of equity, authorizing it to intervene for the correction of errors at law, and may dispense with the inflexible rule, on which the original jurisdiction of a court of equity depends, that there must have been fraud, or accident, or surprise, or the intervention of the act of the opposite party, preventing the party complaining from obtaining redress in the previous litigation. While dispensing with these, it does not dispense with the other condition that the party seeking to reopen the decrees of the court of probate, shall show that the error of which he complains occurred without his fault or negligence.— Otis v. Dargan, 53 Ala. 178; Boswell v. Townsend, 57 Ala. 308. His want of diligence, is as fatal to any claim for equitable relief, under the statute, as under the rule defining' the original jurisdiction of a court of equity. The bill affirmatively discloses, that on the final settlement in the court of probate, the complainant was represented by a guardian ad litem, who insisted the guardian should be charged with the moneys he had loaned without taking security. Every fact stated in the bill was shown-to the court of probate, and the court improperly adjudged the guardian should not be charged. No exception was reserved to the ruling of the court, but there was full acquiescence in, and submission to the judgment rendered. If there had been full knowledge of the facts, and the guardian ad litem had abstained from presenting them for the consideration of the court, not being hindered by the act of the opposite party, it would scarcely be said, the bill presented a case for relief under the statute—that the complainant could be acquitted of fault or neglect. A party who has full opportunity, and yet from mere inattention or supineness, does not present his rights for adjudication to a proper tribunal, having jurisdiction of litigation involving them, closes the door to relief in equity. Can he be acquitted of fault or neglect, if he appears, presents his cause, and submits to an adverse decision, not taking the steps necessary for its revision in an appellate tribunal ? What relieves him from the influence and operation of the maxim, consensics tollit errorem? Of what avail is his appearance, and entering into *415the litigation ? If an appeal had been prosecuted from the decree, and every fact had been spread upon the record, which appears on the face of the bill, and affirmance of the decree, would have been inevitable, because no exception was reserved to the decision of the court. Was there not fault or negligence in the failure to reserve an exception; and how can it be said, the party failing to reserve it is free from fault or neglect. Fault and neglect is imputable, unless he intended submission to the judgment of the court; and if he submitted, that is as fatal as a want of diligence to any claim to equitable relief. We can not suppose the statute was intended to embrace a case of this character; but cases in which parties had not the opportunity of being heard in the court of probate, or of presenting their rights fully to that court. But a party who has had his day in court, has fully presented his evidence, and on it the court has pronounced judgment, if error intervenes must correct it on appeal. A construction of the statute, which would give it a largor operation, would practically abrogate the statute regulating appeals rendered by the court of probate on final settlements of executors or administrators, limited to six months, and Avould convert the equitable into an appellate jurisdiction. The statute limiting appeals from decrees of courts of probate, and the statutes which confer this equitable remedy, are parts •of a common system, and that construction can not be just which Avould render them inharmonious in operation, or which Avould make each, serve the same purpose. An appeal is limited to six months—the equitable remedy to two years. Infants, married Avomen, nor persons non compos mentis, are excepted from the limitation of appeals. These persons are excepted from the limitation of the equitable remedy, and are alloAved two years after relief from disability to pursue it. If the appeal, and the bill in equity Avere regarded as concurrent remedies, it Avas useless to have limited appeals to six months, or to have subjected to the operation of the limitation, persons sui juris, excepted from the operation of the limitation $>f the equitable'remedy. No party can invoke the equitable remedy Avho has had full opportunity to redress the error of which he complains, on appeal, and has by his own negligence lost the opportunity, and forfeited the right of appeal. The chancellor properly sustained the demurrer to the bill, and the decree is affirmed.